Citation Nr: 1757887	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, posttraumatic stress disorder (PTSD), and depressive disorder.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

The claim for service connection for PTSD has been recharacterized as shown above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to service connection for a bilateral hearing loss, and bilateral knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was indirect infantryman; noise exposure is conceded.

2.  Resolving doubt in favor of the Veteran, tinnitus is related to in-service noise exposure.
3.  A current anxiety disorder is related to service.

4.  The Veteran does not have a diagnosis of PTSD based on verified stressors.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 5103 (2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C. §§ 1110, 5103 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2017); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


A. Tinnitus 

The Veteran asserts that his tinnitus had onset in service. 

Service personnel records show that the Veteran was an infantryman and mortarman.  Service treatment records show that in May 1978, the Veteran sought treatment after firing off mortars and complained of ringing in his ears since being on the range.  Noise exposure in service is conceded based on these facts.  

In his lay statements and November 2017 testimony, the Veteran that he notice intermittent ringing and buzzing in his ears during service.  The Veteran further testified that the symptoms continued after service.  He denied a significant history of noise exposure either occupationally or recreationally after service. 

At a VA audiology examination in May 2012 an examiner was unable to provide an opinion on etiology because the claims file was not available for review.  An addendum opinion was obtained in June 2012 following review of the claims file.  The examiner noted that based on comparison of in-service and post-service audiological examinations, there was no evidence of significant threshold shift in service and thus bilateral tinnitus is unlikely to be related to military service. 

Having considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Veteran's lay statements and testimony are competent evidence of a current tinnitus disability.  He has also competently reported the onset of his tinnitus in service, with continuity thereafter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  His testimony is credible as it is generally consistent with evidence showing noise exposure in service due to his occupational specialty.  

Pursuant to 38 C.F.R. § 3.303(b), a causal nexus need not be established in this particular case.  Symptoms of tinnitus, a chronic disease, were noted in service and continued thereafter.  The Board is mindful of the conflict between the Veteran's lay statements and the VA medical opinion regarding causal nexus; however, in this particular case, the lay evidence and medical evidence is in relative equipoise.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (a) (2017).  However, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. §3.304 (f). See 38 U.S.C.A. Â§ 1154 (b) and 38 C.F.R. Â§ 3.304 (d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353   (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. §3.304 (f). 

Second, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, then in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3) (2017).
 
Service treatment records are negative for a diagnosis of PTSD or other psychiatric disorders.

The Veteran has reported various in-service stressors to support his claim.  Specifically, he has reported that the unit he was normally assigned was trapped in a mine field in the demilitarized zone, resulting in one casualty and two other soldiers being wounded.  The Veteran reported that afterwards, he and others were assigned to watch over the mine field as they could not retrieve the body of the dead service-member for a number of days.  See March 2011 VA 21-4138.  The Veteran also reported that he witnessed a jeep with body pieces all over it, and a booby trapped ammo point.  See December 2012 VA examination.  

In September 2014, the RO requested information from the Defense Personnel Records Information Retrieval System (DPRIS) to verify the Veteran's stressor of the patrol unit casualty in the demilitarized zone.  That same month, the National Archives and Records Administration (NARA) was able to confirm that the remains of a member of the Veteran's unit were returned by the North Koreans in December 1979.  NARA also confirmed that this service member and two others had strayed in the North Korean sector of the demilitarized zone during a dense fog and tripped a land mine a few days earlier.  This evidence is generally consistent with the Veteran's reported in-service stressors of hostile activity along the North Korean sector of the demilitarized zone.  As such, VA conceded that particular stressor.  NARA was unable to locate any unit records of the 1st Battalion, 9th Infantry, 2nd Infantry Divisions (1st Bn, 9th Inf, 2nd Inf Div) Korea for the calendar year of 1979.  The Board notes that the remaining stressors reported by the Veteran are too vague to be capable of verification.  Further VA assistance towards corroboration is not required.

The evidence of record reflects current diagnoses of depressive disorder, anxiety disorder, and PTSD.  

In December 2012, the Veteran was afforded a VA examination.  The examiner reviewed the VA treatment records, but the claims file was unavailable for review.  The examiner provided current diagnoses of anxiety disorder, depressive disorder, cocaine dependence, cannabis use, and nicotine dependence.  The examiner determined that the Veteran did not meet the full criteria for a PTSD diagnosis under the DSM-IV criteria, as Criterion B was not met.  

An addendum opinion was obtained from the examiner in December 2012.  The RO provided the examiner with the claims file and identified the one stressor that had been verified.  The examiner reviewed the entire claims file and opined that the Veteran does not have PTSD.  The examiner further opined, however, that it is at least as likely as not that his anxiety disorder is a result of his experiences in Korea and he continues to have fears of hostile activities. See December 2012 VA treatment records (located in CAPRI records in Legacy Folder).  

Various clinicians note the Veteran experiences symptoms regarding events he reported had occurred during his Korean deployment, including helplessness, anger, anxiety, hopelessness, guilt and shame.  See January 2014 VA treatment records; see also VA treatment records from December 2013 (where Veteran reported fears of stepping on land mine wires in the demilitarized zone), and October 2013 (where Veteran discussed how combat stressors impact the Veteran's thoughts and beliefs including social isolation and hypervigilance).  

In October 2014, the Veteran was afforded another B examination.  The examiner reviewed the prior VA examination report and VA treatment records.  The examiner determined that the Veteran does not have diagnosis of PTSD that conforms to the DSM-5 criteria.  The examiner opined that the current AXIS I cannabis use disorder was not incurred in or caused by service.  The examiner found no evidence supporting any other Axis I diagnoses based on current clinical presentation, and noted the myriad symptoms the Veteran has are explainable based on his substance abuse diagnosis.  

Having considering the evidence of record, the Board finds that service connection for PTSD is not warranted.  The most persuasive and competent evidence shows that the Veteran does not actually meet the full criteria for a PTSD diagnosis.  The VA examiners in December 2012 and October 2014 found that the Veteran did not meet the criteria for PTSD under both the DSM-IV and DSM-5 criteria.  These examiners conducted detailed examinations of the Veteran, considered the Veteran's reported symptoms and clinical history, and included a comprehensive discussion of the criteria used to diagnose PTSD.  While the Board is mindful of the diagnoses of PTSD made by other VA clinicians the assessments and evaluations upon which those diagnoses were based were less comprehensive and thorough than the 2012 and 2014 VA examinations.  Further, the PTSD diagnoses were not specifically based upon the sole stressor that has been corroborated.  Therefore, the Board assigns very little probative value to these assessments and finds that the December 2012 and October 2014 assessments by the VA examiners to be more persuasive.  As the competent and probative evidence of record fails to reflect a current diagnosis of PTSD based upon a verified stressor, service connection for PTSD is not warranted.  

While service connection for PTSD is not warranted, the Board finds that service connection is warranted for the Veteran's diagnosed anxiety disorder.  

The December 2012 opinion is probative in this regard.  The examiner has the appropriate training, expertise and knowledge to evaluate the Veteran's acquired psychiatric disorders.  Furthermore, the examiner also reviewed the entire claims file and conducted an examination of the Veteran.  The Board is mindful that the October 2014 VA examiner determined that an anxiety disorder is not present; however, this opinion is somewhat less probative as the examiner failed to reconcile the current diagnosis of anxiety disorder in the record and in the 2012 examination report.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Otherwise, the examiners, both of whom are clinical psychologists, are equally competent to diagnose and assess psychiatric disorders.  Thus, the competent evidence regarding a causal nexus between the Veteran's anxiety disorder and his service is in relative equipoise.  

Accordingly, reasonable doubt is resolved in favor of the Veteran and service connection for an anxiety disorder is granted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for an anxiety disorder is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Noise exposure in service is conceded.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show at least one audiological evaluation, in January 1979, with results sufficient to meet the definition of a hearing loss disability for VA purposes, but in the right ear only.  The Veteran later underwent another audiogram in service which showed improved hearing and with puretone thresholds which do not meet hearing loss for VA compensation purposes.  A post-service VA audiology consult in December 2006 (prior to the filing of the current claim for service connection) showed a hearing loss disability for VA purposes, in the right ear only.  

In May 2012, the Veteran was afforded a VA medical examination in connection to his current claim.  Although a diagnosis of bilateral sensorineural hearing loss was noted in the higher frequencies, the results did not establish a hearing loss disability for VA compensation purposes.  However, at his April 2017 hearing, the Veteran asserted that his hearing loss had worsened since the 2012 VA examination.  Given the testimony as to worsening hearing loss since the 2012 VA examination over five years ago -and the possibility that hearing acuity may have worsened to the point as to result in current hearing loss disability as defined by 38 C.F.R. § 3.385 - the Veteran should be afforded a VA audiometric examination to address his claim for service connection for hearing loss.  

The Veteran also seeks service connection for bilateral knee arthritis.  

VA treatment records dated in August 2012 show degenerative joint disease of the bilateral knees with a corresponding clinician assessment.  During his hearing, the Veteran asserted that his knee condition is the result of the physical rigors of service to include running long distances in military boots, carrying 60 to 80 pounds of equipment, laying prone on rough terrain, and carrying heavy machinery such as base plates for cannons.  He has not been afforded an examination in relation to his claim for bilateral knee arthritis.  On remand, one should be provided to him.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify and give necessary authorization for any clinicians that have treated him for his claimed disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any outstanding, non-duplicative records.  

Also, obtain complete VA treatment records since September 2016.  If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

2.  Schedule a VA examination to determine the nature and etiology of the claimed bilateral hearing loss.  The examiner must review the entire claims file.  

If the Veteran has current disability of hearing loss in either ear that is consistent with 38 C.F.R. § 3.385, then state whether it is at least as likely as not (a 50 percent or greater probability) that such hearing loss had onset in service; or is otherwise related to his in-service noise exposure; or manifested to a compensable degree within one year of service discharge.  

The examiner must provide a rationale for any opinion offered.  In answering this question, the examiner should note that noise exposure is conceded.  Also the opinion and rationale should reflect consideration of the competent lay assertions of continuity of hearing loss from service the present time.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  Obtain a medical opinion concerning the etiology of the Veteran's bilateral knee arthritis.  The examiner must review the entire claims file.  

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee arthritis is related to his in-service noise exposure.  The examiner is directed to the Veteran's November 2017 hearing testimony that knee pain began in service and is related to physical rigors of service including long runs in boots, carrying heavy equipment and gear, and laying prone in rocky terrain.

The examiner must provide a rationale for the requested opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


